UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14761 GAMCO Investors, Inc. (Exact name of registrant as specified in its charter) New York 13-4007862 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Corporate Center, Rye, NY 10580-1422 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (914) 921-5100 Securities registered pursuant to Section 12(b) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes ¨ No x. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes ¨ No x. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes x No ¨. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yes ¨ No x. Explanatory Note As further discussed in Note A Restatement to the Consolidated Financial Statements, this Form 10-K/A of GAMCO Investors, Inc. (the “Company”) constitutes Amendment No.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2006, which was initially filed with the Securities and Exchange Commission on March 16, 2007.On August 9, 2007, the Companyamended Form 10-Kto restate the Consolidated Financial Statements and amend Management’s Discussion and Analysis of Financial Condition and Results of Operations (Including Quantitative and Qualitative Disclosure about Market Risk) in Part I, Items 1 and 2, respectively, to reflect the reversal of certain previously accrued expenses for investment partnerships compensation. The purpose of Amendment No. 2 is (1) enhancement of the following disclosures within the notes to thecondensed consolidated financial statements: additional descriptions of the restatement to the Company's condensed consolidated financial statements (Note A),additionaldisclosures regarding available for sale securities and the Company's accounting policy for other than temporary impairments of available for sale securities (Note B), enhancement of the definition of investments in partnerships and affiliates (Note C), background for the usage of, business purpose of, and economic impactofkickout rights within the Company's investments in partnerships and affiliates (Note C), and changes to controls and procedures described within Item 4, (2) revision ofthe Company's evaluation of disclosure controls and procedures and changes in internal control over financial reporting described within section 9A. 2 The aggregate market value of the class A common stock held by non-affiliates of the registrant as of June 30, 2006 (the last business day of the Registrant’s most recently completed second fiscal quarter) was $278,573,382. As of March 1, 2007, 7,554,392 shares of class A common stock and 20,671,143 shares of class B common stock were outstanding.20,428,500 shares of the class B common stock were held by GGCP, Inc. DOCUMENTS INCORPORATED BY REFERENCE:The definitive proxy statement for the 2007 Annual Meeting of Shareholders. 3 PART I Forward-Looking Information Our disclosure and analysis in this report and in documents that are incorporated by reference contain some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events.You can identify these statements because they do not relate strictly to historical or current facts. They use words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” and other words and terms of similar meaning.They also appear in any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance of our products, expenses, the outcome of any legal proceedings, and financial results. Although we believe that we are basing our expectations and beliefs on reasonable assumptions within the bounds of what we currently know about our business and operations, there can be no assurance that our actual results will not differ materially from what we expect or believe. Some of the factors that could cause our actual results to differ from our expectations or beliefs include, without limitation: the adverse effect from a decline in the securities markets; a decline in the performance of our products; a general downturn in the economy; changes in government policy or regulation; changes in our ability to attract or retain key employees; and unforeseen costs and other effects related to legal proceedings or investigations of governmental and self-regulatory organizations. We also direct your attention to any more specific discussions of risk contained in Item 1A below and in our other public filings or in documents incorporated by reference here or in prior filings or reports. We are providing these statements as permitted by the Private Litigation Reform Act of 1995. We do not undertake to update publicly any forward-looking statements if we subsequently learn that we are unlikely to achieve our expectations or if we receive any additional information relating to the subject matters of our forward-looking statements. ITEM 1: BUSINESS Unless we have indicated otherwise, or the context otherwise requires, references in this report to “GAMCO Investors, Inc.,” “GBL,” “we,” “us” and “our” or similar terms are to GAMCO Investors, Inc., its predecessors and its subsidiaries. Overview GAMCO Investors, Inc. (NYSE: GBL), well known for its Private Market Value (PMV) with a CatalystTMinvestment approach,is a widely-recognized provider of investment advisory services to mutual funds, institutional and high net worth investors, and investment partnerships, principally in the United States.Through Gabelli & Company, Inc., we provide institutional research services to institutional clients and investment partnerships.We generally manage assets on a discretionary basis and invest in a variety of U.S. and international securities through various investment styles.Our revenues are based primarily on the firm’s levels of assets under management and fees associated with our various investment products. Since 1977, we have been identified with and enhanced the “value” style approach to investing. Over the 29 years since the inception of the firm, consistent with our fundamental objective of providing an absolute rate of return for our clients, GBL generated over $15 billion in investment returns for our institutional and high net worth clients.The 29 year CARR (compounded annual rate of return) for the institutional client (as measured by our composite return) approached 19% on a gross basis and 18% on a net basis, and in 2006 we produced $2.1 billion and 23.2% net returns for our institutional clients. Our mission statement, our investment objective is to earn a superior risk-adjusted return for our clients over the long-term through our proprietary fundamental research.In addition to our value portfolios, we offer our clients a broad array of investment strategies that include global, growth, international and convertible products.We also offer a series of investment partnership (performance fee-based) vehicles that provide a series of long-short investment opportunities in market and sector specific opportunities, including offerings of non-market correlated investments in merger arbitrage, as well as fixed income strategies. As of December 31, 2006, we had $28.1 billion of assets under management (AUM), 97% of which were in equity products.We conduct our investment advisory business principally through: GAMCO Asset Management Inc. (Separate Accounts), Gabelli Funds, LLC (Mutual Funds) and Gabelli Securities, Inc. (Investment Partnerships).We also act as an underwriter, are a distributor of our open-end mutual funds and provide institutional research through Gabelli & Company, Inc., our broker-dealer subsidiary. 4 Our assets under management are organized into three groups: · Investment Partnerships:we provide advisory services to limited partnerships, offshore funds and separate accounts, and also serve as a sub-advisor to certain third-party investment funds across merger arbitrage, global and regional long/short equity, and sector-focused strategies (“Investment Partnerships”).We managed a total of $491 million in Investment Partnership assets on December 31, 2006. · Separate Accounts: we provide advisory services to a broad range of investors, including high net worth individuals, corporate pension and profit-sharing plans, foundations, endowments, jointly-trusteed plans and municipalities, and also serve as sub-advisor to certain other third-party investment funds including registered investment companies (“Separate Accounts”).Each Separate Account portfolio is managed to meet the specific needs and objectives of the particular client by utilizing investment strategies and techniques within our areas of expertise.On December 31, 2006, we had $12.7 billion of Separate Account assets under management. · Open and Closed-End Funds: we provide advisory services to (i) twenty open-end mutual funds and seven closed-end funds under Gabelli, GAMCO and Comstock brands; and (ii) six mutual funds within the Westwood family of funds (collectively, the “Mutual Funds”).The Mutual Funds had $14.9 billion of assets under management on December 31, 2006. In January 2007, we launched the Gabelli Global Deal Fund (NYSE: GDL), a closed-end fund that invests primarily in announced merger and acquisition transactions and, to a lesser extent, in corporate reorganizations involving stubs, spin-offs and liquidations. GAMCO Investors, Inc. is a holding company formed in connection with our initial public offering (“Offering”) in February 1999.GGCP, Inc. owns a majority of the outstanding shares of class B common stock of GAMCO Investors, Inc., which ownership represented approximately 95% of the combined voting power of the outstanding common stock and approximately 72% of the equity interest on December 31, 2006.GGCP, Inc. is majority-owned by Mr. Mario J. Gabelli (“Mr. Gabelli”) with the balance owned by our professional staff and other individuals.Accordingly, Mr. Gabelli could be deemed to control GAMCO Investors, Inc. Our corporate name change to GAMCO Investors, Inc. became effective August 29, 2005.GAMCO is a more inclusive parent company name and more appropriately represents the various investment strategies and asset management brands of our company. Our principal executive offices are located at One Corporate Center, Rye, New York 10580.Our telephone number is (914) 921-5100.We post or provide a link on our website, www.gabelli.com, to the following filings as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (“SEC”): our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934.All such filings on our website are available free of charge. Performance Highlights Separate Accounts Institutional clients of our institutional and high net worth asset management business have achieved a compound annual return of approximately 18% on a net basis in our separate accounts composite for over 29 years since inception through December 31, 2006. In 2006, the institutional composite return was a 23.2% net return. These accounts in this composite have been managed in the absolute return, research-driven PMV with a CatalystTM style since inception. 5 The table below compares the long-term performance record for our separate account composite since 1977, using our traditional value-oriented product, the Gabelli PMV with a Catalyst investment approach, versus various benchmarks. [SEE SUPPLEMENTAL PDF] The chart below illustrates how this methodology performed during recent market cycles to capture the upside in positive markets while limiting the downside in the most recent down markets. [SEE SUPPLEMENTAL PDF] Footnotes to Table and Chart (a) · The GAMCO Value composite represents fully discretionary, tax-exempt institutional accounts managed for at least one full quarter and meeting minimum account size requirements.The minimum size requirement for inclusion in 1985 was $500,000; 1986, $1 million; and 1987 and thereafter, $5 million. The performance calculations include accounts under management during the respective periods. As of 12/31/06, the GAMCO Value composite included 40 accounts with an aggregate market value of $4.1 billion.No two portfolios are identical.Accounts not within this size and type may have experienced different results. · GAMCO Value performance results are computed on a total-return basis, which includes all dividends, interest, and realized and unrealized gains and losses.The summary of past performance is not intended as a prediction of future results.Returns are presented in U.S. dollars.The inception date of the GAMCO Value composite is 10/1/77. · The compound annual growth rate from 1990 to present is net of actual fees and actual transaction costs.The compound annual growth rate before 1990 reflects the calculation of a model investment fee (1% compounded quarterly) and actual transaction costs. · GAMCO Total Return represents the total net return of the composite from 10/1/77 through 12/31/06. · Beta is the measure of the GAMCO composite’s risk (volatility) in relation to the S&P 500 Index. (b) · The S&P 500 is an unmanaged index of 500 U.S. stocks and performance represents total return of the index including reinvestment of dividends.The Russell 2000 is an unmanaged index of 2000 small capitalization stocks and performance represents total return of the index including reinvestment of dividends.The performance figures for the Russell 2000 are based on an inception date of 1/1/79.The S&P 500 and Russell 2000 do not necessarily reflect how a managed portfolio of equity securities would have performed.The CPI is a widely-used measure of inflation, and the CPI+10 measure is used to show the results that would have been achieved by obtaining a rate of return that exceeded the CPI by a constant 10% as a basis of comparison versus the results of the GAMCO composite. · Up and down markets in the chart determined by the performance of the S&P 500 Index during the respective periods. 6 - GAM GAMCO Equity Fund, managed by Mario Gabelli since 1987, was awarded Standard & Poor’s AAA Rating(a) for the third consecutive year in November 2006 and was one of only six S&P AAA rated funds out of the 1,028 fund Mainstream Sector Group.GAM GAMCO Equity Fund has been sub-advised by GAMCO Asset Management Inc. for London UK-based Global Asset Management (GAM) since the fund’s launch in October 1987. Open and Closed-End Funds - The February 2007 issue of Consumer Reports (b) lists “60 Funds You Can Count On”, and highlights two Gabelli Funds: Gabelli Equity Income Fund and the Gabelli Small Cap Growth Fund. - The Gabelli ABC Fund recorded its thirteenth consecutive full year of positive returns in 2006.According to Lipper, Inc.(c), The Gabelli ABC Fund is one of only three equity-oriented funds (among 1,476 funds) that has had a positive return for each of the last thirteen years.The fund seeks to achieve total returns that are attractive to investors in various market conditions without excessive risk of capital.The performance of The Gabelli ABC Fund has been enhanced since April 2002 by fee waivers initiated by Gabelli Funds, LLC.This fund was up 12.0% for the year ended December 31, 2006 and up 6.2%, 4.9% and 7.2% for the three, five and ten year periods ended December 31, 2006, respectively. - Gabelli Equity Trust provided a return of 28.4% for the year ended December 31, 2006 and average annual returns of 17.6%, 12.8%, and 12.2% for the three, five and ten year periods ended December 31, 2006, respectively.In November 2006, the fund’s board of directors approved the creation of The Gabelli Global Healthcare & WellnessRx Trust as a spin-off of the fund subject to shareholder approval in May 2007. The fund will focus on health and wellness investment opportunities. - Gabelli Dividend & Income Trust enjoyed a return of 22.4% for the year ended December 31, 2006 and an average annual returns of 14.0% and 14.1% for the three year and since inception (November 2003) periods ended December 31, 2006. - Gabelli Utility Trust generated a return of 29.4% for the year ended December 31, 2006 and average annual returns of 17.4%, 12.6% and 11.3% for the three, five year, and since inception (July 1999) periods ended December 31, 2006, respectively. - Gabelli Global Multimedia Trust produced a return of 25.9% for its shareholders for the year ended December 31, 2006 and average annual returns of 13.8%, 8.2%, and 12.8% for the three, five and ten year periods ended December 31, 2006, respectively. - The GAMCO Gold Fund, managed by Caesar Bryan, continues to deliver strong performance as the fund generated a return of 32.4% for its shareholders in 2006 and average annual returns of 16.4%, 34.6%, 9.1% for the three, five and ten year periods ended December 31, 2006, respectively. - Gabelli Asset Fund (Class AAA), in its twentieth year, generated a return of 21.8% for its shareholders for the year ended December 31, 2006 and average annual returns of 14.0%, 10.7%, and 12.8% for the three, five and ten year periods ended December 31, 2006, respectively. - Gabelli Equity Income Fund (Class AAA), since its inception, has earned an average annual return of 12.5% for its shareholders through December 31, 2006 and average annual returns of 19.2%, 12.7%, 11.2%, and 11.4% for the one, three, five and ten year periods ended December 31, 2006, respectively. - GAMCO Global Telecommunications Fund (Class AAA) generated a total return of 28.9% for the year ended December 31, 2006 and average annual returns of 17.8%, 10.5%, and 12.2% for the three, five, and ten year periods ended December 31, 2006, respectively. - The Gabelli U.S. Treasury Money Market Fund(GUSTO) is currently the lowest cost money market fund in its class of money market funds investing exclusively in U.S. Treasury obligations.Gabelli Funds, LLC, the advisor of the fund, has voluntarily waived a larger portion of its management fee and will maintain total expenses at eight basis points or 0.08% of the average net assets at least through September 30, 2007 and may renew its decision to do so annually. The 7 day and 30 day annualized yield as of December 31, 2006 were 5.00% and 5.06%, respectively. 7 Past performance is no guarantee of future results.Other share classes are available and have different performance characteristics.The average annual returns and total returns are historical and reflect changes in share price, reinvested dividends and capital gains and are net of expenses.Investment returns and principal value of an investment will fluctuate.When shares are redeemed, they may be worth more or less than their original costs.Current performance may be lower or higher than the performance presented.Performance information as of the most recent month-end is available at www.gabelli.com. Investors should carefully consider the investment objectives, risks, charges and expenses of a fund before investing.The prospectus for a fund contains information about this and other matters and should be read carefully before investing. Call 800-GABELLI to obtain a prospectus. Equity funds involve the risk that the underlying investments may lose value.Accordingly, it is possible to lose money by investing in these funds. Funds investing in a single sector such as utilities may be subject to more volatility than funds that invest more broadly. Investing in gold stocks is considered speculative and is affected by a variety of worldwide economic, financial, and political risks. The utilities industries can be affected by government regulation, financing difficulties, supply or demand of services or fuel and natural resources conservation. According to iMoneyNet, Inc.An investment in a money market fund is not insured or guaranteed by The Federal Deposit Insurance Corporation or any other government agency.Although the fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the fund.There is no guarantee that the fund can achieve its objective.Yields fluctuate.Yields are enhanced by a fee waiver initiated by Gabelli Funds, LLC. (a) Standard & Poor's is a globally-recognized provider of objective fund information and a leading authority in the investment world. S&P's evaluation process is based on an in-depth analysis of both quantitative and qualitative factors that are considered key contributors to long-term investment performance. These include the historic performance, volatility and portfolio construction of a fund, the manager's investment process, risk control, skill, experience and resources, and the group's corporate management, investment culture and stability. (b) Consumer Reports does not endorse or recommend any products or services. (c) Lipper, Inc. is a nationally-recognized organization which tracks the performance of all registered investment companies. 2006 Highlights Since our initial public offering in February 1999, GBL has generated a 129% total return (including dividends) for its shareholders through December 31, 2006 versus a total return of 31% (including dividends) for the S&P 500 Index during the same period.Our class A common stock, which is traded on the New York Stock Exchange under the symbol “GBL”, ended the year at a closing market price of $38.46. During 2006, we returned $58.0 million of our earnings to shareholders through our stock buyback program and $3.4 million, or $0.12 per share, in dividends to our common shareholders. We purchased approximately 1.3 million shares for $54.6 million, an investment of $40.88 per share. In 2006, we reported earnings of $2.49 per fully diluted share (as restated) vs. $2.11 (as restated) per fully diluted share in 2005.Our net income for the full year ended December 31, 2006 was $71.9 million (as restated) versus $63.9 million (as restated) in the 2005 period, and revenues were $261.5 million in 2006 compared to $253.3 million (as restated) in the prior year.Our 2006 earnings are after $0.34 per fully diluted share related to a regulatory issue.See Recent regulatory developments. We ended 2006 with equity AUM of $27.3 billion versus $26.0 billion on December 31, 2005.Overall, assets under management were $28.1 billion on December 31, 2006 versus $26.8 billion at the end of 2005.Our equity open-end mutual funds and closed-end funds reached a record AUM of $14.2 billion on December 31, 2006, an increase of approximately 9.2% from year-end 2005 of $13.0 billion, as our open-end equity mutual funds and closed-end funds had AUM of $8.4 billion and $5.8 billion, respectively. 8 As in prior years, we experienced client “churn” in 2006. In the institutional and high net worth space, over one half of the assets lost were subadvisory assets where the advisor underwent a change in control, for instance, a spin-off from the parent organization or the sale of the advisor to a third party. The successor advisor assumed management of the assets. In January 2006, as part of a firm-wide branding initiative, the names of eight mutual funds managed by Gabelli Funds, LLC, a subsidiary of GAMCO Investors, Inc., were changed to GAMCO.The GAMCO brand more appropriately differentiates the various investment strategies offered to investors including growth, gold, convertible securities and contrarian.Funds continuing to use the Gabelli name primarily represent value portfolios managed in the absolute return, research-driven Private Market Value (PMV) with a CatalystTMinvestment approach. Our $400 million "shelf" registration statement on Form S-3 filed with the Securities and Exchange Commission (SEC) became effective in May 2006. Under this shelf registration, we may, from time to time, issue any combination of senior and subordinate debt securities, convertible debt securities and equity securities (including common and preferred securities) up to a total amount of $520 million. This includes the remaining $120 million available under our previous shelf registration filed in 2001. On June 30, 2006, we and Cascade Investment L.L.C. ("Cascade") agreed to amend the terms of the $50 million convertible note issued by us (the "Note") and maturing in August 2011, as follows: increase the coupon rate of interest to 6% from 5% and raise the conversion price to $53 per GBL share from $52 per share, both effective on September 15, 2006. In addition, we and Cascade agreed to extend the exercise date for Cascade's put option until May 15, 2007. The expiration date of the related letter of credit was extended to May 22, 2007 and a call option was included giving us the right to redeem the note at 101% of its principal amount together with all accrued but unpaid interest thereon upon at least 30 days prior written notice, subject to certain provisions. Our research and institutional sales team at Gabelli & Company, Inc. hosted seven industry symposiums and conferences during 2006.These symposiums and conferences provided an opportunity for the firm’s institutional clients to meet with the senior management teams of leading companies and gain insight on the dynamics within these industries.Our events in 2006 included our 30th annual Automotive Aftermarket Symposium, our 17th Pump Valve & Motor Symposium, our 12th annual Aircraft Supplier Conference, Fourth annual Dental Conference, our second annual RFID (Radio Frequency Identification) Conference, and our first annual Water Infrastructure conference. Business Strategy Our business strategy targets global growth of the franchise through continued leveraging of our proven asset management strengths including our brand name, long-term performance record, diverse product offerings and experienced investment, research and client service professionals.In order to achieve growth in assets under management and profitability, we are pursuing a strategy which includes the following key elements: · Incentive Fees and Fulcrum Fees.Our investment strategy is focused on adding stock specific alpha through our proprietary Private Market Value (PMV) with a CatalystTM equity research efforts. We expect to receive an increasing portion of ourrevenues and earnings through various products with incentive and fulcrum fees.Since we envision that a growing percentage of the firm's revenues will be directly linked to performance-based fees, this will also increase the variability of our revenues and profits.As of December 31, 2006, over $1.5 billion of separate account assets are managed on a performance fee basis along with $1.18 billion of preferred issues and $491 million of investment partnership assets.Unlike most money management firms, we elected not to receive a management fee on preferred offerings in closed-end funds until the fund’s overall performance exceeds each preferred’s nominal cost of capital. In January 2007, we launched the Gabelli Global Deal Fund, a new closed-end fund that earns a base fee plus a fulcrum performance fee of one quarter percent for each percentage point the fund's return exceeds the 90 day U. S. Treasury Bill rate, up to a maximum of 2 percent. In addition, the incubation of new product strategies using proprietary capital will compensate the investment team with a performance fee model to reinforce our pay-for-performance approach. · Corporate Branding Initiative.We have undertaken a series of branding initiatives to enhance long-term shareholder value.On August 29, 2005, our corporate name change to GAMCO Investors, Inc. became effective.Since the firm was founded in 1977, GAMCO has been the name of our asset management business, representing our institutional and high net worth effort. We believe changing our corporate name to GAMCO helps us achieve our vision for assets entrusted to us, that is, to earn a superior return for our clients by providing various value-added (alpha) products. GAMCO is a more inclusive parent company name and more appropriately represents the various investment strategies and asset management brands contributing to the continued growth of our company. The Gabelli brand will continue to represent our absolute return, research-driven value style that focuses on our unique Private Market Value (PMV) with a Catalyst ™ investment approach. · Establishing Research and Relationship Centers. In addition to our corporate office in Rye NY, we have six offices which conduct portfolio management, research and marketing activities in the United States and abroad in the following cities:Greenwich CT, Chicago IL, Minneapolis MN, Palm Beach FL, Reno NV, and London UK.Our offices in Chicago and Minneapolis were established as the result of acquisitions of on-going investment advisory operations.The London office was opened in January 2000 to provide a geographic presence overseas and to coordinate investment research and marketing activities for our investment offerings in the European markets. 9 · Introducing New Products and Services.We believe we have the capacity for development of new products and services around the Gabelli and GAMCO brands to complement our existing product offerings. New products since our initial public offering include: - Three open-end mutual funds:Gabelli Blue Chip Value Fund (1999), Gabelli Utilities Fund (1999) and the Gabelli Woodland Small Cap Value Fund (2003). - Four closed-end funds: The Gabelli Dividend & Income Trust, The Gabelli Global Utility and Income Trust, The Gabelli Global Gold, Natural Resources & Income Trust, and The Gabelli Utility Trust. - Five offshore funds:Gabelli Global Partners, Ltd., Gabelli European Partners, Ltd., Gabelli Japanese Value Partners, Ltd., GAMCO Performance Partners, Ltd., and GAMCO SRI Partners, Ltd. - Nine private limited partnerships:Gemini Global Partners, L.P., Gabelli European Partners, L.P., Gabelli Japanese Value Partners, L.P., Gabelli Associates Fund II, L.P., GAMCO Performance Partners, L.P., GAMA Select Energy Plus, L.P., GAMCO Telecom Plus, L.P. GAMCO Medical Opportunities, L.P., and Gabelli Umbrella Fund, L.P. During January 2007, we also launched the Gabelli Global Deal Fund (NYSE: GDL), a unique closed-end fund which will seek to achieve its investment objective of absolute return by investing primarily in announced merger and acquisition transactions and, to a lesser extent, in corporate reorganizations involving stubs, spin-offs and liquidations.This fund provides the advisor with a fulcrum fee, consistent with our strategy of alpha creation. · Promulgating the Gabelli “Private Market Value (PMV) with a CatalystTM”Investment Approach.While we have expanded our investment product offerings, our “value investing” approach remains the core of our business.This method is based on the value investing principles articulated by Graham & Dodd in 1934 and further augmented by Mario J. Gabelli with his development of Private Market Value (PMV) with a CatalystTMand his introduction of a catalyst into the value investment methodology.The development of PMV analysis combined with the concept of a catalyst has evolved into our value investing approach, commonly referred to as Private Market Value (PMV) with a CatalystTMinvesting. Private Market Value (PMV) with a CatalystTMinvesting is a disciplined, research-driven approach based on the extensive use of security analysis.In this process, we carefully select stocks whose intrinsic value, based on our estimate of current asset value and future growth and earnings power, is significantly different from the value as reflected in the public market.We then calculate the firm’s PMV, which is defined as the price an informed industrial buyer would be likely to pay to acquire the business. To limit the time horizon in which the PMV is likely to be realized, we look for situations in which catalysts are working to help eliminate the premium or realize the discount between the public market price and the estimated PMV.Catalysts which are company specific include:realization of hidden assets, recognition of underperforming subsidiaries, share buybacks, spin-offs, mergers and acquisitions, balance sheet changes, new products, accounting changes, new management and cross-shareholder unwinding.Other catalysts are related to industry dynamics or macroeconomics and include but are not limited to: industry consolidation, deregulation, accounting, tax, pension and political reforms, technological change and the macroeconomic backdrop.The time horizons for catalysts to trigger change can either be short-term, medium-term or long-term. 10 To further extend “value investing” and our fundamental research approach to stock selection: - We sponsored Value Investing Seminars in Milan and London for institutional investors from leading UK and other European business schools.The seminars were hosted by Bruce N. Greenwald, the Robert Heilbrunn Professor of Finance and Asset Management at Columbia University Graduate School of Business and the academic Director of the Heilbrunn Center for Graham & Dodd Investing. - We established the Graham & Dodd, Murray, Greenwald Prize for Value Investing in coordination with the Columbia University Graduate School of Business.The monetary prize is awarded each year at GAMCO’s annual client meeting to the individual who best exemplifies the goals of refining, extending, and disseminating the practice of Value Investing. - GAMCO underwrote a series of lectures on Value Investing by Professor Roger F. Murray, the co-author of the Fifth Edition of Security Analysis.This series of lectures served as a catalyst to re-focus the Columbia University Graduate School of Business’s curriculum to Value Investing, leading to the eventual creation of the Graham & Dodd Center. · Expanding Mutual Fund Distribution.We continue to expand our distribution network primarily through national and regional brokerage firms and have developed additional classes of shares for most of our mutual funds for sale through these firms and other third-party distribution channels on a commission basis.We intend to increase our wholesaling efforts to market the multi-class shares, which have been designed to meet the needs of investors who seek advice through financial consultants. · Increasing Presence in High Net Worth Market.Our high net worth business focuses, in general, on serving clients who have established an account relationship of $1 million or more with us.According to industry estimates, the number of households with over $1 million in investable assets will continue to grow in the future, subject to ups and downs in the equity and fixed income markets.With our 30-year history of serving this segment, long-term performance record, customized portfolio approach, dominant, tax-sensitive, buy-hold investment strategy, brand name recognition and broad array of product offerings, we believe that we are well-positioned to capitalize on the growth opportunities in this market. · Increasing Marketing for Institutional Separate Accounts.The institutional Separate Accounts business was principally developed through direct marketing channels. Historically, pension and financial consultants have not been a major source of new institutional Separate Accounts business for us.We plan to augment our institutional sales force through the addition of staff to market directly to the consultant community as well as our traditional marketing channels. · Attracting and Retaining Experienced Professionals.We have increased the scope of our investment management capabilities by adding portfolio managers and other investment personnel in order to expand our broad array of products.The ability to attract and retain highly-experienced investment and other professionals with a long-term commitment to us and our clients has been, and will continue to be, a significant factor in our long-term growth. · Sponsorship of Industry Conferences. Gabelli & Company, Inc., our institutional research boutique, sponsors industry conferences and management events throughout the year. At these conferences and events, senior management from leading industry companies share their thoughts on the industry, competition, regulatory issues and the challenges and opportunities in their businesses with portfolio managers and securities analysts.We currently host annual industry conferences and symposiums which include the Automotive Aftermarket Symposium (30 years), Pump Valve & Motor Symposium (17 years), Aircraft Supplier Conference (12 years), and Dental Conference (4 years).Consistent with our innovative research on emerging technologies, we sponsored conferences focusing on RFID (Radio Frequency Identification) in 2006 as well as our first annual Water Infrastructure Conference. 11 · Hosting of Investor Symposiums.We have a tradition of sponsoring symposiums that bring together prominent portfolio managers, members of academia and other leading business professionals to present, discuss and debate current issues and topics in the investment industry. -1997 “Active vs. Passive Stock Selection” -1998 “The Role of Hedge Funds as a Way of Generating Absolute Returns” -2001 “Virtues of Value Investing” -2003 “Dividends, Taxable versus Non-Taxable Issues” -2006 “Closed-End Funds: Premiums vs. Discounts, Dividends and Distributions” We also hold annual conferences for our investment partnership clients and prospects in New York and London at which our portfolio management team discusses the investment environment, our strategies and portfolios, and event-driven investment opportunities. · Capitalizing on Acquisitions and Strategic Alliances.We intend to selectively and opportunistically pursue acquisitions and alliances that will broaden our product offerings and add new sources of distribution.In November 2002, we completed our alliance with Woodland Partners LLC, a Minneapolis based investment advisor of institutional, high net-worth and sub-advisory accounts.On October 1, 1999, we completed our alliance with Mathers and Company, Inc. and now act as investment advisor to the Mathers Fund (renamed GAMCO Mathers Fund), and in May 2000, we added Comstock Partners Funds, Inc., (renamed Comstock Funds, Inc.).The Mathers and Comstock funds are part of our Non-Market Correlated mutual fund product line. We believe that we have the entrepreneurial flexibility and corporate resume to pursue acquisitions and alliances. We believe that our growth to date is tracable to the following factors: · Strong Industry Fundamentals:According to data compiled by the U.S. Federal Reserve, the investment management industry has grown faster than more traditional segments of the financial services industry, including the banking and insurance industries. Since GBL began managing institutional separate accounts in 1977, world equity markets have grown at a 12.6% compounded annual growth rate through December 31, 2006, including the net addition of new stocks in many countries, to $49.9 trillion(a).The U.S. equity market comprises about $17.5 trillion(a) or 35.1% of world equity markets.We believe that demographic trends and the growing role of money managers in the placement of capital compared to the traditional role played by banks and life insurance companies will result in continued growth of the investment management industry. · Long-Term Performance:We have a superior long-term record of achieving relatively high returns for our Separate Account clients. We believe that our performance record represents a competitive advantage and a recognized component of our franchise. · Stock Market Gains:Since we began managing institutional separate accounts in 1977, our traditional value-oriented separate account composite has earned a compound annual return of 17.9% net of fees versus a compound annual return of 13.1% for theS&P 500 through December 31, 2006.Since our initial public offering in February 1999 through December 2006, the compound annual return for our traditional value-oriented separate account composite was 10.3% versus the S&P 500’s compound annual total return of 3.4%. · Widely-Recognized “Gabelli” and
